COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              CORINE HILEMAN
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 2303-13-3                                            PER CURIAM
                                                                                     MAY 13, 2014
              BODDIE NOELL ENTERPRISES AND
               BODDIE NOELL ENTERPRISES, INC.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Stephen W. Mullins, on brief), for appellant.

                               (Dale W. Webb; Audra M. Marcum; Frankl Miller & Webb, LLP, on
                               brief), for appellees.


                     Corine Hileman appeals a decision of the Workers’ Compensation Commission

              (hereinafter “commission”) finding she failed to prove her right ankle injury was causally related

              to her September 1, 2010 work accident. We have reviewed the record and the commission’s

              opinion and find this appeal is without merit. Accordingly, we affirm for the reasons stated by

              the commission in its final opinion. See Hileman v. Boddie Noell Enterprises, VWC File No.

              VA00000373691 (Nov. 8, 2013). We dispense with oral argument and summarily affirm

              because the facts and legal contentions are adequately presented in the materials before the Court

              and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.